OPINION OF THE COURT
Memorandum.
 The order of the Appellate Division insofar as it affirmed defendant’s conviction should be affirmed and the appeal should otherwise be dismissed for mootness. The Appellate Division correctly determined that, as a matter of law, defendant’s counsel was not ineffective (see People v Benevento, 91 NY2d 708, 713-714 [1998]). Defendant’s claims regarding sentencing were rendered academic by defendant’s resentencing subsequent to the Appellate Division order appealed from.
Chief Judge Kaye and Judges Smith, Ciparick, Wesley, Rosenblatt, Graffeo and Read concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order, insofar as it affirmed so much of County Court’s judgment as convicted defendant of attempted murder in the second degree, affirmed; appeal, from so much of the Appellate Division order as affirmed defendant’s sentence, dismissed as moot, in a memorandum.